Douglas, J.,
dissenting. This case was heard at the last term of this Court, and fully considered.' In addition to the opinion of the Court, two opinions, one concurring and one dissenting, were carefully and ably written. Not a single point was overlooked that seems to me to have any material bearing upon the case. Therefore, under the repeated decisions of this Court the petition to rehear should be denied. *293In Watson v. Dodd, 72 N. C., 240, Chief Justice Pearson, speaking for tbe Court., says: “Tbe weightiest considerations make it tbe duty of tbe courts to adhere to their decisions. No case ought to be reversed upon petition to rehear, unless it was decided hastily, or some material point was overlooked, or some direct authority was not called to the attention of the Court.” Does the case at bar come within any of those exceptions ? Certainly not, as far as any one has undertaken to advise us. This language of Chief Justice Pearson was quoted with approval in Weisel v. Cobb, 122 N. C., 67, with the citation of eighteen additional cases. The entire head-notes to Weisel’s case are as follows: 1. “Eehearing of decisions of cases of this Court are granted only in exceptional cases, and, when granted, every presumption is in favor of the judgment already rendered.”
2. “Where neither the record nor the briefs on the rehearing of a case disclose anything that was not apparently considered on the first rehearing, the former judgment will not be disturbed.”
That case was decided by a unanimous Court, and has been cited in Capehart v. Burrus, 124 N. C., 48, and Coley v. Railroad, 129 N. C., 407, 57 L. R. A., 817. It was also the sole authority cited for the per curiam denial by the Court of the petition to rehear in McNeill v. Railroad, 135 N. C., 682, at this term. Of course where the petition comes within the spirit of the rule, it should be granted; but some presumption of law must adhere to the decisions of this Court.
Aside from this question, I see no reason why the decision should now be changed. I still adhere to my concurrance in the concurring opinion of Clark, C. J., filed at last term, and which I presume will now become a dissenting opinion.
If Stephens were still the recognized standard of pleading in this State, and we were still dealing with* covenant, trespass, trover, case, assumpsit, debt or detinue, my opinion *294might possibly be different; bnt as our practice is governed by Tbe Code, we must enforce its provisions.' In it the cases are specifically stated in which judgment by default final can be rendered; and it is expressly provided that “ in all other actions * * * judgment by default and inquiry may be had at the return term, and inquiry shall be executed at the next succeeding term.” The Code, secs. 385 and 386, chap. 6, of the Laws of 1893, does not profess.to make any change in The Code, and has no relation to the case at bar. The expression, suffer judgment to be taken against him without answer,” could apply just as well to judgments by default and inquiry as to those by default final.
The opinion of the Court frankly admits -the danger attending the rendering of judgments by default final at the return term, and by its essential reasoning emphasizes the wisdom of the law-makers in restricting defaults final to a very small class of cases, and providing that “in all other actions” the inquiry shall be held at the succeeding term. It cannot be contended that the opinion of the Court follows the letter of the statute. I cannot admit that it follows the spirit of the statute when it construes into it provisions which in its own opinion are essentially dangerous. It is true we should all correct our errors when we are convinced that we are wrong, but I am not convinced and must stand upon the letter of the law and my convictions of its essential spirit.